Exhibit 10.2

March 12, 2015

By Telefacsimile (81-3-3811-1459)

With Follow Up by E-mail

Eisai Co., Ltd.

Attention: Chief Product Creation Officer

Koishikawa 4-6-10

Bunkyo-Ku

Tokyo 112-8088

Japan

 

  Re: Companion Diagnostics Agreement with Roche Molecular Systems, Inc. (“RMS”)

Dear Sir:

Reference is hereby made to (a) the Amended and Restated Collaboration and
License Agreement dated as of March 12, 2015 (the “Amended and Restated
Collaboration Agreement”), by and between Eisai Co., Ltd. (“Eisai”) and Epizyme,
Inc. (“Epizyme”), (b) the Companion Diagnostics Agreement dated December 18,
2012, as amended by the First Amendment thereto dated May 31, 2013 (the “RMS
Agreement”), by and between Epizyme and Eisai, on the one side, and RMS, on the
other side and (c) the prior letter agreement dated December 21, 2012 (the
“Prior Letter Agreement”), by and between Epizyme and Eisai, regarding the RMS
Agreement.

The purpose of this letter is to amend and restate, in their entirety, the
agreements set forth in the Prior Letter Agreement regarding certain matters set
forth in the RMS Agreement, including the activities of RMS, Eisai and Epizyme
under the RMS Agreement more specifically described under Exhibit A thereto (the
“CDx Development Activities”). Accordingly, as to such matters arising from and
after the date hereof, this letter supersedes in its entirety the Prior Letter
Agreement. In particular, Eisai and Epizyme hereby agree that:

1. Subject to paragraph 3 below, from and after the date hereof Epizyme shall be
responsible for (a) all payments due to RMS under Sections 3.2, 7.1, and 7.2 of
the RMS Agreement, (b) all payments due to RMS under the last paragraph of
Exhibit B of the RMS Agreement except those payments for which Epizyme is solely
responsible pursuant to paragraph 2 below and those payments for which Eisai is
solely responsible pursuant to paragraph 2 below, (c) interest on late payments
due to RMS under Section 7.3 of the RMS Agreement, and (d) all Termination Fees
(as defined in the RMS Agreement) and other amounts due to RMS under
Section 15.7(a) and 15.7(b) of the RMS Agreement ((a) through (d), the “Base
Payments”).



--------------------------------------------------------------------------------

Eisai Co., Ltd.

March 12, 2015

Page 2

 

2. Subject to paragraphs 8, 9, and 10 below, as between Eisai and Epizyme,
(a) Epizyme shall (i) (x) indemnify and defend the RMS Indemnitees (as defined
in the RMS Agreement) in accordance with the RMS Agreement from and against all
Liabilities (as defined in the RMS Agreement) from any Third Party Claims (as
defined in the RMS Agreement) incurred by any RMS Indemnitee and (y) be
responsible for and pay any damages payable to RMS under or in connection with
the RMS Agreement, in each case ((x) and (y)) arising from or occurring as a
result of (A) the negligence or willful misconduct of Epizyme or any of its
Affiliates (as defined in the Amended and Restated Collaboration Agreement) or
any of their respective directors, officers, or employees (each, an “Epizyme
Party”) or (B) any action or inaction of any Epizyme Party that results in a
breach of the RMS Agreement by Pharmaceutical Partners, and (ii) be responsible
for and pay any amount payable to RMS pursuant to the last paragraph of Exhibit
B of the RMS Agreement arising from or occurring as a result of any action or
inaction of any Epizyme Party, and (b) Eisai shall (i) (x) indemnify and defend
the RMS Indemnitees in accordance with the RMS Agreement from and against all
Liabilities from any Third Party Claims incurred by any RMS Indemnitee and
(y) be responsible for and pay any damages payable to RMS under or in connection
with the RMS Agreement incurred by any RMS Indemnitee, in each case ((x) and
(y)) arising from or occurring as a result of (A) the negligence or willful
misconduct of Eisai or any of its Affiliates or any of their respective
directors, officers, or employees (each, an “Eisai Party”) or (B) any action or
inaction of any Eisai Party that results in a breach of the RMS Agreement by
Pharmaceutical Partners, and (ii) be responsible for and pay any amount payable
to RMS pursuant to the last paragraph of Exhibit B of the RMS Agreement arising
from or occurring as a result of any action or inaction of any Eisai Party.

3. Subject to the relevant decision-making procedures, rights and powers set
forth in the Amended and Restated Collaboration Agreement, representatives of
Epizyme shall participate in Project Teams and the JSC (each as defined in the
RMS Agreement) as set forth in the RMS Agreement. Where the terms of the RMS
Agreement require or permit Pharmaceutical Partners (as defined in the RMS
Agreement) to vote on or approve any matter, Eisai and Epizyme shall seek to
perform such obligations or exercise such rights by consensus; provided,
however, that if Eisai and Epizyme are not able to agree on any such matter
within a reasonable period of time, such matter shall be decided in accordance
with the Amended and Restated Collaboration Agreement. In addition, neither
Epizyme nor Eisai shall cause any election to be made under the RMS Agreement
that would obligate the other party to bear payment obligations under the RMS
Agreement in addition to the payment obligations set forth in this letter
agreement in the absence of the prior agreement of such other party.

4. Eisai and Epizyme acknowledge and agree that nothing in the RMS Agreement
shall amend or modify the relative rights or obligations of Eisai and Epizyme
under the Amended and Restated Collaboration Agreement, including Epizyme’s sole
right to determine all Development activities with respect to the diagnostic
product(s) developed and commercialized under the RMS Agreement (“Roche
Diagnostics”), subject to Article 4 of the Amended and Restated Collaboration
Agreement and subject to EISAI’s right to make such determinations as to
Japan-Specific Development Activities (as defined in the Amended and Restated
Collaboration Agreement), Epizyme’s sole right to



--------------------------------------------------------------------------------

Eisai Co., Ltd.

March 12, 2015

Page 3

 

determine all Commercialization activities with respect to the Roche Diagnostics
in the EPIZYME Territory (as defined in the Amended and Restated Collaboration
Agreement) and Eisai’s sole right to determine all Commercialization activities
with respect to the Roche Diagnostics in the EISAI Territory (as defined in the
Amended and Restated Collaboration Agreement), provided that (a) such rights of
Eisai in the EISAI Territory shall revert to Epizyme in any termination
circumstance under the Amended and Restated Collaboration Agreement in which
development and commercialization rights to E7438, which is a Licensed Compound
(as defined in the Amended and Restated Collaboration Agreement), or any other
Therapeutic Product (as defined in the Amended and Restated Collaboration
Agreement) to which the CDx Development Activities relate, as applicable, in the
EISAI Territory revert to Epizyme in accordance with Section 12.5.1 of the
Amended and Restated Collaboration Agreement (such termination, an “Epizyme
Reversion Termination”) and (b) such rights of Epizyme in the EPIZYME Territory
shall revert to Eisai in any termination circumstance under the Amended and
Restated Collaboration Agreement in which development and commercialization
rights to E7438 or any other Therapeutic Product to which the CDx Development
Activities relate, as applicable, in the EPIZYME Territory revert to Eisai in
accordance with Section 12.5.2 of the Amended and Restated Collaboration
Agreement (such termination, an “Eisai Reversion Termination”) .

5. Notwithstanding anything in the Amended and Restated Collaboration Agreement
to the contrary, Epizyme and Eisai each acknowledges and agrees that in no event
shall (a) any amounts invoiced by Roche, its Affiliates or any sublicensee for
sales of the Roche Diagnostics constitute or be included in the calculation of
Net Sales for any purpose of the Amended and Restated Collaboration Agreement,
(b) Eisai pay Epizyme or Epizyme pay Eisai any royalties or milestones with
respect to sales of the Roche Diagnostics, or (c) any Roche Diagnostic
constitute a Licensed Product for purposes of Section 6.3 of the Amended and
Restated Collaboration Agreement.

6. Epizyme shall be responsible for all amounts payable by Pharmaceutical
Partners pursuant to Section 5.12(a) of the RMS Agreement or any agreement
entered into pursuant to Section 5.12(a) of the RMS Agreement (the “Roche
Payments”). Eisai and Epizyme acknowledge and agree that all Roche Payments
shall, for all purposes of the Amended and Restated Collaboration Agreement
(including Section 6.4.4), constitute amounts paid by Epizyme to a Third Party
with respect to license rights to Third Party intellectual property licensed by
Epizyme that Epizyme reasonably believes are necessary for the Development or
Commercialization of E7438 or any Related Therapeutic Product.

7. Any rights and interests in Know-How and Patents (each as defined in the
Amended and Restated Collaboration Agreement) that Pharmaceutical Partners
obtain pursuant to the RMS Agreement (including Pharmaceutical Partners
Information and Pharmaceutical Partners Project Inventions, each as defined in
the RMS Agreement) shall be deemed to be rights and interests in Joint Know-How
and Joint Patent(s), respectively, under the Amended and Restated Collaboration
Agreement.



--------------------------------------------------------------------------------

Eisai Co., Ltd.

March 12, 2015

Page 4

 

8. Upon any Epizyme Reversion Termination, Epizyme shall assume and be solely
responsible for, and shall pay, perform and discharge, all payment obligations
and other obligations of Pharmaceutical Partners under and pursuant to the RMS
Agreement accruing from and after the effective date of such Epizyme Reversion
Termination (including any Termination Fees), and Epizyme shall, in accordance
with Section 11.3 of the Amended and Restated Collaboration Agreement,
indemnify, defend and hold harmless Eisai and its Affiliates, and its and their
respective directors, officers, employees and agents, from and against any and
all Losses (as defined in the Amended and Restated Collaboration Agreement)
arising out of or resulting from the RMS Agreement or Epizyme’s breach of its
obligations under this paragraph 8 following such Epizyme Reversion Termination.

9. Not later than the date on which Eisai elects to effect an Eisai Reversion
Termination in accordance with Section 12.5.2(b) of the Amended and Restated
Collaboration Agreement, Eisai shall notify Epizyme in writing that either
(i) Eisai desires to keep the RMS Agreement in force, in which case Eisai shall
assume and be solely responsible for, and shall pay, perform and discharge, all
payment obligations and other obligations of Pharmaceutical Partners under and
pursuant to the RMS Agreement accruing from and after the effective date of such
Eisai Reversion Termination (including any Termination Fees), and Eisai shall,
in accordance with Section 11.3 of the Amended and Restated Collaboration
Agreement, indemnify, defend and hold harmless Epizyme and its Affiliates, and
its and their respective directors, officers, employees and agents, from and
against any and all Losses (as defined in the Amended and Restated Collaboration
Agreement) arising out of or resulting from the RMS Agreement or Eisai’s breach
of its obligations under this clause (i) following such Eisai Reversion
Termination or (ii) Eisai desires not to keep the RMS Agreement in force, in
which case, subject to paragraph 10, (A) Epizyme and Eisai shall immediately
thereafter terminate the RMS Agreement and cooperate to wind down the RMS
Agreement, (B) Epizyme shall remain responsible for Base Payments and Roche
Payments accruing from and after the effective date of such Eisai Reversion
Termination, and (C) Epizyme and Eisai shall remain responsible for
indemnification obligations and damages with respect to the RMS Agreement as
provided in paragraph 2. Any failure by Eisai to provide notification under
clause (i) or (ii) of the immediately preceding sentence by the date on which
Eisai elects to effect an Eisai Reversion Termination in accordance with
Section 12.5.2(b) of the Amended and Restated Collaboration Agreement shall
constitute notification by Eisai under clause (ii) of the immediately preceding
sentence.

10. In the event that (a) Eisai provides notification in accordance with clause
(ii) of paragraph 9 and (b) within three hundred sixty-five (365) days after the
effective date of termination of the RMS Agreement, Eisai or any of its
Affiliates enters into an agreement with RMS or any of its Affiliates with
respect to the research, development or commercialization of any diagnostic
product related to EZH2 (as defined in the Amended and Restated Collaboration
Agreement), then Eisai shall (i) notify Epizyme of its entry into such agreement
within ten (10) days after such entry, (ii) reimburse Epizyme for all
Termination Fees and all other Base Payments and Roche Payments accruing from
and after the effective date of such Eisai Reversion Termination paid by Epizyme
pursuant to clause (ii) of paragraph 9 not later than thirty (30) days after
delivery by Epizyme of an invoice therefor, and (iii)



--------------------------------------------------------------------------------

Eisai Co., Ltd.

March 12, 2015

Page 5

 

assume and be solely responsible for, and shall pay, perform and discharge, all
payment obligations and other obligations of Pharmaceutical Partners under and
pursuant to the RMS Agreement accruing from and after the effective date of such
Eisai Reversion Termination (to the extent not then paid by Epizyme pursuant to
clause (ii) of paragraph 9), and Eisai shall, in accordance with Section 11.3 of
the Amended and Restated Collaboration Agreement, indemnify, defend and hold
harmless Epizyme and its Affiliates, and its and their respective directors,
officers, employees and agents, from and against any and all Losses arising out
of or resulting from the RMS Agreement or Eisai’s breach of its obligations
under this clause (iii) following such Eisai Reversion Termination.

11. Except as expressly amended hereby, all terms of the Amended and Restated
Collaboration Agreement shall remain in full force and effect. This letter
agreement and any dispute arising from the performance or breach hereof shall be
governed by and construed and enforced in accordance with the laws of the State
of New York excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this letter to the
substantive law of another jurisdiction. This letter agreement may be signed in
counterparts, each and every one of which shall be deemed an original,
notwithstanding variations in format or file designation which may result from
the electronic transmission, storage and printing of copies from separate
computers or printers. Facsimile signatures and signatures transmitted via PDF
shall be treated as original signatures.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Eisai Co., Ltd.

March 12, 2015

Page 6

 

Please countersign this letter below to signify Eisai’s agreement to the terms
set forth above, whereupon this letter agreement will become a binding agreement
between Eisai and Epizyme.

 

Very truly yours, EPIZYME, INC. By:

/s/ Robert Gould

Name: Robert Gould Title: President and CEO

Acknowledged and agreed:

EISAI CO., LTD.

 

By:

/s/ Hideki Hayashi

Name: Hideki Hayashi Title: Representative Corporate Officer

Corporate Planning & Strategy and Chief Information Officer

 

Cc: Eisai Co., Ltd., Attention: General Counsel (Telefacsimile 81-3-3811-5535)

  Eisai Inc., Attention President and General Counsel (Telefacsimile
201-746-3201)